Citation Nr: 9926846	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant had active duty for training from February 12, 
1981 to April 2, 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in April 1994.  The statement of 
the case was sent to the appellant in May 1994.  The 
substantive appeal was received in May 1994.  In October 
1996, the appellant testified at a personal hearing in 
Washington, D.C., before a member of the Board.  In May 1997 
and December 1998, the Board remanded this case to the RO for 
further development.  During the course of her appeal, the 
appellant changed representation to the Disabled American 
Veterans.  


REMAND

The Board recognizes that this case has previously been 
remanded to the RO for development; however, in the December 
1998 remand decision, the Board requested that the RO review 
the appellant's claim under the directives provided by the 
United States Court of Appeals for the Federal Circuit, in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) with regard to 
the current standard of review for new and material evidence 
cases.  A review of the action taken by the RO, in 
particular, the December 1998 supplemental statement of the 
case, shows that the RO reviewed the appellant's claim under 
the more restrictive Colvin v. Derwinski, 1 Vet. App. 171 
(1991) standard for new and material evidence cases.  

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  

In light of the foregoing, in compliance with Stegall, the 
Board finds that this case must be returned to the RO for a 
review of the appellant's claim under the Hodge standard for 
new and material evidence.  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the appellant's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, 
thereafter, if the claim is well-grounded, the RO should 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again determine whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for bilateral pes planus in light of 
Hodge and Elkins.  If the RO reopens the 
appellant's claim, the RO should 
determine if the appellant's claim for 
service connection is well-grounded, and, 
if so, if service connection is warranted 
based on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








